DETAILED ACTION
This Office Action is in response to the original application and the preliminary amendment both filed on 11/03/2020. Claims 1-20 are cancelled; and claims 21-40 are added; therefore claims 21-40 are pending in the application, of which, claims 21 and 31 are presented in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation that claims the benefit of U.S. Patent Application No. 16/385,410 filed on 04/16/2019, which has since been issued as U.S. Patent No. 10,860,666, which claims the benefit of U.S. Patent Application No. 14/034,875 filed on 09/24/2013, which has since been issued as U.S. Patent No. 10,262,063.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/03/2020 was filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings submitted on 11/03/2020 are accepted.

Specification
The disclosure is objected to because of the following informalities: 
In paragraph [015], line 10, "In a form" should read as "in a form".
In paragraph [017], lines 11 and 15, "mean" should read as "means".
In paragraph [030], line 7, "a alphanumeric" should read as "an alphanumeric".
In paragraph [033], lines 1-2, "shown in FIG. 208" should read as "shown in FIG. 2D".
In paragraph [040], line 4, "device, 221" should read as "device 221,".
In paragraph [041], line 10, "In a form" should read as "in a form".
Appropriate correction is required.

Claim Objections
Claim 21 is objected to because of the following informalities:  
In claim 21, missing proper sentence end punctuation.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,262,063. Although the claims at issue are not identical, they are not patentably distinct from each other because of the mapping presented below.
Present Application 17/088,273
U.S. Patent No. 10,262,063
Analysis
21. A method, wherein the method comprises:


in a computing device hosting a website of a business:


receiving a term from a user via a graphical user interface,



searching for an item associated with the term,


entering the term into one or more external search engines, if no item is associated with the term, and





associating one or more particular character strings with the term based on a result from the external search engine, wherein the one or more particular character strings correspond to an item carried by the business
1. A method, comprising:



in a computing device hosting a web site of a business:


receiving a first search input comprising a term which is submitted via a search bar on the website;


upon performing a search, 



in response to the no-result of the search, expanding the search to increase a number of search results;
performing, using one or more search engines external to the business, a search for the term, 


analyzing search results of the search performed using the one or more search engines external to the business; identifying, based on the analysis, one or more particular character strings related to the term that include particular character strings that are descriptive of the term and that, when used to perform a search, internal to the business, outputs information about an item sold by the business instead of the no-result search; 




Essentially same limitation.



Essentially same limitation.




Performing the search.



Performing an external search when no result is found.






Associating result strings with the search term to find an item carried by the business.




Independent claim 31 is essentially just a different embodiment of the same claimed invention.

22. The method according to claim 21, wherein the method comprises outputting one or more alternative search suggestions.
7. The method according to claim 1, wherein the generating of the one or more alternative search suggestions
Essentially same limitation. Outputting instead of generating.

Claim 32 is essentially just a different embodiment of the same claimed limitation.
23. The method according to claim 21, wherein the term comprises a string of alphanumeric characters.
2. The method according to claim 1, wherein the term comprises a string of alphanumeric characters
Same limitation.

Claim 33 is essentially just a different embodiment of the same claimed limitation.
24. The method according to claim 23, wherein the method comprises determining that the term is a valid term for search if the string of alphanumeric characters comprises at least one digit.
3. The method according to claim 2, comprising determining that the term is a valid term for search if the string of alphanumeric characters comprises at least one digit.
Same limitation.

Claim 34 is essentially just a different embodiment of the same claimed limitation.
25. The method according to claim 24, wherein the method comprises normalizing the determined valid term in compliance with a model number or a part number for searching for a model or a part of a product.
4. The method according to claim 3, comprising normalizing the determined valid term in compliance with a model number or a part number for searching for a model or a part of a product.
Same limitation.

Claim 35 is essentially just a different embodiment of the same claimed limitation.
26. The method according to claim 21, wherein the method comprises utilizing natural language processing (NLP).
5. The method according to claim 1, comprising performing, utilizing one or more methods in natural language processing (NLP)
Essentially same limitation.

Claim 36 is essentially just a different embodiment of the same claimed limitation.
27. The method according to claim 21, wherein the method comprises:

assigning a score to each of a plurality of character strings identified while analyzing search results; and


identifying the one or more particular character strings based on the assigned scores.
6. The method according to claim 1, comprising:

assigning a score to each of a plurality of character strings identified during the analyzing of the search results; and

identifying the one or more particular character strings based on the assigned scores.



Essentially same limitation.




Same limitation.


Claim 37 is essentially just a different embodiment of the same claimed limitation.
28. The method according to claim 21, wherein the method comprises:
generating one or more alternative search suggestions, and

selecting each of the one or more alternative search suggestions based on whether a characteristic of each of the one or more alternative search suggestions matches a predetermined characteristic condition.
7. The method according to claim 1, wherein the generating of the one or more alternative search suggestions 


comprises selecting each of the one or more alternative search suggestions based on that a characteristic of each of the one or more alternative search suggestions matches a predetermined characteristic condition.
Essentially same limitation.




Essentially same limitation.


Claim 38 is essentially just a different embodiment of the same claimed limitation.
29. The method according to claim 28, wherein the predetermined characteristic condition comprises: 


the number of the particular character strings in each of the one or more alternative search suggestions being greater than a certain threshold; and 


each of the one or more alternative search suggestions comprising a brand name.
8. The method according to claim 7, wherein the predetermined characteristic condition comprises:


the number of the particular character strings in each of the one or more alternative search suggestions being greater than a certain threshold; and


each of the one or more alternative search suggestions comprising a brand name.
Same limitation.




Same limitation.





Same limitation.


Claim 39 is essentially just a different embodiment of the same claimed limitation.
30. The method according to claim 21, comprising storing the one or more alternative search suggestions in a form of autofill index.
9. The method according to claim 1, comprising storing the one or more alternative search suggestions in a form of autofill index.
Same limitation.

Claim 40 is essentially just a different embodiment of the same claimed limitation.


Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,860,666. Although the claims at issue are not identical, they are not patentably distinct from each other because of the mapping presented below.
Present Application 17/088,273
U.S. Patent No. 10,860,666
Analysis
21. A method, wherein the method comprises:


in a computing device hosting a website of a business:


receiving a term from a user via a graphical user interface,




searching for an item associated with the term,


entering the term into one or more external search engines, if no item is associated with the term, and





associating one or more particular character strings with the term based on a result from the external search engine, wherein the one or more particular character strings correspond to an item carried by the business
1. A method, comprising:



in a computing device hosting a website of a business:


receiving a first search input comprising a term which is submitted via a graphical user interface of a website;


upon performing a search, internal to the business, 


performing, using one or more search engines external to the business, a search for the term, wherein the term that produced the no-result




analyzing search results of the search performed using the one or more search engines external to the business; identifying, based on a result of the analysis, one or more particular character strings related to the term; generating and storing, based on the identifying of the one or more particular character strings, one or more alternative search suggestions, wherein each of the one or more alternative search suggestions will result in information on an item carried by the business; 




Same limitation.



Essentially same limitation.





Performing the search.



Performing an external search when no result is found.






Associating result strings with the search term to find an item carried by the business.







Independent claim 31 is essentially just a different embodiment of the same claimed invention.

22. The method according to claim 21, wherein the method comprises outputting one or more alternative search suggestions.
1. outputting the one or more alternative search suggestions for alternative search consideration.
Essentially same limitation.

Claim 32 is essentially just a different embodiment of the same claimed limitation.
23. The method according to claim 21, wherein the term comprises a string of alphanumeric characters.
3. The method according to claim 1, wherein the term comprises a string of alphanumeric characters.
Same limitation.

Claim 33 is essentially just a different embodiment of the same claimed limitation.
24. The method according to claim 23, wherein the method comprises determining that the term is a valid term for search if the string of alphanumeric characters comprises at least one digit.
4. The method according to claim 3, comprising determining that the term is a valid term for search if the string of alphanumeric characters comprises at least one digit.
Same limitation.

Claim 34 is essentially just a different embodiment of the same claimed limitation.
25. The method according to claim 24, wherein the method comprises normalizing the determined valid term in compliance with a model number or a part number for searching for a model or a part of a product.
5. The method according to claim 4, comprising normalizing the determined valid term in compliance with a model number or a part number for searching for a model or a part of a product.
Same limitation.

Claim 35 is essentially just a different embodiment of the same claimed limitation.
26. The method according to claim 21, wherein the method comprises utilizing natural language processing (NLP).
6. The method according to claim 1, comprising performing, utilizing one or more methods in natural language processing (NLP)
Essentially same limitation.

Claim 36 is essentially just a different embodiment of the same claimed limitation.
27. The method according to claim 21, wherein the method comprises:

assigning a score to each of a plurality of character strings identified while analyzing search results; and


identifying the one or more particular character strings based on the assigned scores.
7. The method according to claim 1, comprising:

assigning a score to each of a plurality of character strings identified during the analyzing of the search results; and

identifying the one or more particular character strings based on the assigned scores.



Essentially same limitation.




Same limitation.


Claim 37 is essentially just a different embodiment of the same claimed limitation.
28. The method according to claim 21, wherein the method comprises:
generating one or more alternative search suggestions, and

selecting each of the one or more alternative search suggestions based on whether a characteristic of each of the one or more alternative search suggestions matches a predetermined characteristic condition.
8. The method according to claim 1, wherein the generating of the one or more alternative search suggestions 


comprises selecting each of the one or more alternative search suggestions based on that a characteristic of each of the one or more alternative search suggestions matches a predetermined characteristic condition.
Essentially same limitation.




Essentially same limitation.


Claim 38 is essentially just a different embodiment of the same claimed limitation.
29. The method according to claim 28, wherein the predetermined characteristic condition comprises: 


the number of the particular character strings in each of the one or more alternative search suggestions being greater than a certain threshold; and 


each of the one or more alternative search suggestions comprising a brand name.
9. The method according to claim 8, wherein the predetermined characteristic condition comprises:


the number of the particular character strings in each of the one or more alternative search suggestions being greater than a certain threshold; and 


each of the one or more alternative search suggestions comprising a brand name.
Same limitation.




Same limitation.





Same limitation.


Claim 39 is essentially just a different embodiment of the same claimed limitation.
30. The method according to claim 21, comprising storing the one or more alternative search suggestions in a form of autofill index.
10. The method according to claim 1, comprising storing the one or more alternative search suggestions in a form of autofill index.
Same limitation.

Claim 40 is essentially just a different embodiment of the same claimed limitation.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-25, 27-29, 31-35, and 37-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McElroy (U.S. Pat. No. 7,912,852, cited in IDS), hereinafter McElroy.
 
Regarding independent claim 1, McElroy teaches a  method, wherein the method comprises: in a computing device hosting a website of a business: (McElroy, C4L3-7, discloses an electronic marketplace [i.e. website of a business] comprising of one or more servers.)
receiving a term from a user via a graphical user interface, (McElroy, Fig. 6A, discloses a GUI of the electronic marketplace showing a product being entered into the Search Query bar.)
searching for an item associated with the term, (McElroy, Fig. 2 and C5L63-C6L10, discloses the system performs a search of the item inputted as search query and if no matches are found returns a "No Result" notification to the user.)
entering the term into one or more external search engines, if no item is associated with the term, (McElroy, Fig. 1 and C4L7-15, C6L38-42, and C7L1-17, discloses the electronic marketplace is connected to third party systems [i.e. search engines external to the business] so the system can query a third party's data store to obtain information about items or keywords that are relevant to the search query if it is determined that none of the search results match the search query.) and
associating one or more particular character strings with the term based on a result from the external search engine, (McElroy, C7L1-17, discloses the system presents the user with the information obtained from the third party [i.e. result from external search engine] in order to refine the search criteria and assist the user to identify an item relevant to what the user is looking for.) wherein the one or more particular character strings correspond to an item carried by the business (McElroy, C4L15-45 and C6L38-C7L17, discloses the system search engine may conduct another search based on the new search query created from validated identified information [i.e. character strings] that will result in more relevant search results [i.e. information on an item carried by the business] and can maintain and store the search suggestion as part of the aggregated search history information in the user information data.)
 
Regarding claim 22, McElroy discloses the method according to claim 21, wherein the method comprises outputting one or more alternative search suggestions. (McElroy, Fig. 4 and 6A and C9L55-C10L15, discloses when the system determines that none of the search results will match the search query, the system identifies items that are considered most relevant to the search query based on other users' search history to identify search keywords with which the search engine can get better search results to display items which the user might be interested in.)
Claim 32 recites substantially the same limitations as claim 22, and is rejected for substantially the same reasons.
 
Regarding claim 23, McElroy discloses the method according to claim 21, wherein the term comprises a string of alphanumeric characters. (McElroy, Fig. 4, discloses the search string illustrated in the search bar is an alphanumeric string.)
Claim 33 recites substantially the same limitations as claim 23, and is rejected for substantially the same reasons.
 
Regarding claim 24, McElroy discloses the method according to claim 23, wherein the method comprises determining that the term is a valid term for search if the string of alphanumeric characters comprises at least one digit. (McElroy, Fig. 4, discloses the search string illustrated in the search bar is an alphanumeric string comprising at least one digit.)
Claim 34 recites substantially the same limitations as claim 24, and is rejected for substantially the same reasons.
 
Regarding claim 25, McElroy discloses the method according to claim 24, wherein the method comprises normalizing the determined valid term in compliance with a model number or a part number for searching for a model or a part of a product. (McElroy, C4L15-45, discloses the electronic marketplace lets users to locate an item through interaction with a search engine using information related to an item including item identification number [i.e. model number or a part number].)
Claim 35 recites substantially the same limitations as claim 25, and is rejected for substantially the same reasons.
 
Regarding claim 27, McElroy discloses the method according to claim 21, wherein the method comprises: assigning a score to each of a plurality of character strings identified while analyzing search results; and identifying the one or more particular character strings based on the assigned scores. (McElroy, C5L19-45, discloses the system’s search engines utilize a relevancy or relevancy score that may be determined based on information about an item, such as keywords, attributes, or characteristics of the item. Relevance scores of the search results may be evaluated and compared with the threshold confidence to filter search results that are less relevant to the search query. The system presents only search results having relevancy scores that meet or exceed the threshold confidence to the user.) 
Claim 37 recites substantially the same limitations as claim 27, and is rejected for substantially the same reasons.
 
Regarding claim 28, McElroy discloses the method according to claim 21, wherein the method comprises: generating one or more alternative search suggestions, and selecting each of the one or more alternative search suggestions based on whether a characteristic of each of the one or more alternative search suggestions matches a predetermined characteristic condition. (McElroy, C5L19-45, discloses the system obtains one or more search results where the searched item can be found within the search results and returns search results [i.e. one or more alternative search suggestions] that meet or exceed a default threshold confidence or user defined threshold confidence [i.e. predetermined characteristic condition] to the user based on information about an item such as keywords, attributes, or characteristics of the item [i.e. characteristic of each of the one or more alternative search suggestions].)
Claim 38 recites substantially the same limitations as claim 28, and is rejected for substantially the same reasons.
 
Regarding claim 29, McElroy discloses the  method according to claim 28, wherein the predetermined characteristic condition comprises: the number of the particular character strings in each of the one or more alternative search suggestions being greater than a certain threshold; (McElroy, C5L19-45, discloses the system presents only search results [i.e. particular character strings in each of the one or more alternative search suggestions] having relevancy scores that meet or exceed the threshold confidence [i.e. predetermined characteristic condition] to the user.) and 
each of the one or more alternative search suggestions comprising a brand name. (McElroy, C9L4-7, discloses the requests may include a specific item name or brand as search queries [i.e. alternative search suggestions].)
Claim 39 recites substantially the same limitations as claim 29, and is rejected for substantially the same reasons.
 
Regarding independent claim 31, McElroy teaches a system, comprising: one or more processors operable to host a business search engine via a graphical user interface of a website, wherein the one or more processors are configured to: (McElroy, C3L8-28, discloses system includes computer processors. Also, McElroy, C4L3-7, discloses an electronic marketplace [i.e. website of a business] comprising of one or more servers.)
receive a term from a user, (McElroy, Fig. 6A, discloses a GUI of the electronic marketplace showing a product being entered into the Search Query bar.)
search for an item associated with the term, (McElroy, Fig. 2 and C5L63-C6L10, discloses the system performs a search of the item inputted as search query and if no matches are found returns a "No Result" notification to the user.)
enter the term into one or more external search engines, if no item is associated with the term,  (McElroy, Fig. 1 and C4L7-15, C6L38-42, and C7L1-17, discloses the electronic marketplace is connected to third party systems [i.e. search engines external to the business] so the system can query a third party's data store to obtain information about items or keywords that are relevant to the search query if it is determined that none of the search results match the search query.) and
associate one or more particular character strings with the term based on a result from the external search engine, (McElroy, C7L1-17, discloses the system presents the user with the information obtained from the third party [i.e. result from external search engine] in order to refine the search criteria and assist the user to identify an item relevant to what the user is looking for.) wherein the one or more particular character strings correspond to an item carried by the business. (McElroy, C4L15-45 and C6L38-C7L17, discloses the system search engine may conduct another search based on the new search query created from validated identified information [i.e. character strings] that will result in more relevant search results [i.e. information on an item carried by the business] and can maintain and store the search suggestion as part of the aggregated search history information in the user information data.)
 
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over McElroy, in view of Kanigsberg et al. (U.S. Publication No. 2008/0294624, cited in IDS), hereinafter Kanigsberg.
 
Regarding claim 26, McElroy discloses all the limitations as set forth in the rejection of claim 1 above. However, McElroy does not disclose the method according to claim 21, wherein the method comprises utilizing natural language processing (NLP).
On the other hand, Kanigsberg teaches wherein the method comprises utilizing natural language processing (NLP). (Kanigsberg, Fig. 7 and [0130]-[0135], discloses the system takes a string of terms and analyzes the terms using a simple natural language processing filter to generate expressions to connect to an e-commerce product database and passes keywords to the database to search for best matches and display as results.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified McElroy to incorporate the teachings of a recommender system using NLP analysis of Kanigsberg to provide a business website with alternative search suggestions using NLP analysis when the initial search has no results. 
One of ordinary skill in the art would be motivated to do so as to provide a user-friendly, developer-friendly and financially-effective solution to provide easy and quick access to quality recommendations, as taught by Kanigsberg [0012].
Claim 36 recites substantially the same limitations as claim 26, and is rejected for substantially the same reasons.
 
 
 
Claims 30 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over McElroy, in view of Goodman et al. (U.S. Pub. No. 2005/0257148, cited in IDS), hereinafter Goodman.
 
Regarding claim 30, McElroy discloses all the limitations as set forth in the rejection of claim 1 above. However, McElroy does not disclose the method according to claim 21, comprising storing the one or more alternative search suggestions in a form of autofill index.
On the other hand, Goodman teaches comprising storing the one or more alternative search suggestions in a form of autofill index. (Goodman, Fig. 2 and [0050]-[0052] and [0084]-[0085], discloses the system can observe and collect data entered by a user and sends to a central repository [i.e. autofill index] to be used as input for a machine learning algorithm to generate one or more sets of training data to teach an autofill system to make best suggestions [i.e. alternative search suggestions] based on what the user is enters.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified McElroy to incorporate the teachings of an autofill system of Goodman to provide a business website with autofill capability for displaying alternative search suggestions. 
One of ordinary skill in the art would be motivated to do so as to provide an improved data entry technique for use by a browser in a variety of different web forms that minimizes user effort, as taught by Goodman [0007].
Claim 40 recites substantially the same limitations as claim 30, and is rejected for substantially the same reasons.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY CHEUNG whose telephone number is (571)272-9785. The examiner can normally be reached MON-TH 8:00AM-4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eddy Cheung/Examiner, Art Unit 2165